EXHIBIT 10.1
 
Loan Agreement


This Loan Agreement (this "Agreement") is made as of November 1, 2012, by and
between the Holland Family Trust, a California Trust located in the State of
California ("Lender") and Freeze Tag, Inc., a Delaware Corporation ("Borrower").


1.1 Loan.
Subject to the terms and conditions of this Agreement, Lender agrees to make a
loan to Borrower from the date of this agreement to and including the
"Termination Date" (as defined in Section 2.1 below). In aggregate, the
principal amount shall not exceed One Hundred Thirty Thousand Dollars
($130,000).


1.2 Loan Fees.
An origination fee of $1,300 will be charged.


1.3 Interest.
The loan shall bear interest at the rate per annum equal to ten percent (10%).


1.4 Note.
The obligation of the Borrower to repay the Loan to Lender shall be evidenced by
a Promissory Note executed by Borrower in favor of the Lender in substantially
the form of Exhibit A (the "Promissory Note"), with appropriate insertions.


1.5 Loan Account.
The Borrower will establish and maintain on its books an account evidencing the
indebtedness of Borrower to Lender under the provisions of this Agreement
against which Lender will debit disbursements of the Loan and will credit all
amounts paid by or on behalf of the Borrower.


2.1 Repayment.
The outstanding principal of the loan, together with accrued and unpaid interest
and loan origination fees, shall be paid to the Lender no later than May 1,
2013.  All payments of any amounts due under this Agreement shall be payable at
Lender's principal office or such other location as Lender may designate.


2.2 Prepayment.
Borrower shall have the right at any time to prepay the Loan in whole or in
part, without penalty.


3.1 Events of Default.
The occurrence of any one of the following events shall, after the delivery of a
notice of such default and the expiration of the applicable cure period, if any,
constitute an event of default ("Event of Default") hereunder:


(a) Borrower shall fail to make any payment of principal and/or interest
required hereunder or under any Note executed pursuant hereto, when due, and
such default shall continue for a period of five (5) days after written notice
thereof shall have been given to Borrower by Lender; or
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Any representation or warranty made by Borrower in connection with this
Agreement or any drawdown request shall prove to have been incorrect in any
material respect when made; or
 
(c) Borrower shall fail to perform or observe any other term, covenant or
agreement contained herein and such default shall remain unremedied for a period
of ten (10) days after written notice thereof shall have been given to Borrower
by Lender.
 
(d) Borrower shall make a general assignment for the benefit of creditors, or
any proceeding shall be instituted by or against Borrower seeking to adjudicate
Borrower as bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, or composition of Borrower or its debts under any law relating to a
bankruptcy, insolvency or reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for
Borrower or for any substantial part of Borrower's property, or Borrower shall
take any action to authorize any of the actions to set forth above in this
paragraph (d).


3.1 Events of Default.

Upon occurrence of any Event of Default and so long as any such Event of Default
shall be continuing then, and in any such event, Lender may, by notice to
Borrower, declare all Borrower's indebtedness to Lender hereunder, and all other
amounts payable by Borrower under this Agreement and under the Note to be
immediately due and payable.  In the event of default, the loan will incur a $50
per day penalty, until the loan, origination fee, and interest are repaid in
full.


4.1 Successors and Assigns.
Whenever in this Agreement either of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party,
provided that the Borrower shall have right to assign this agreement.


4.2 Governing Law.
This Agreement shall be construed in accordance with and governed by the laws of
the State of California, without regard to choice of law provisions.


4.3 Entire Agreement.
This Agreement, including the exhibits hereto and any other documents,
instruments and certificates delivered pursuant to the terms hereof, constitutes
the entire agreement and the understanding of the parties with respect to the
matter contained herein, and supersedes all prior agreements, promises,
covenants, communications, representations or warranties, whether oral or
written, by the parties or their officers, employees or representatives.


 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the first date above written.



  LENDER:    
Holland Family Trust
           
By:
/s/ Craig Holland       Craig Holland, Trustee             BORROWER:    
Freeze Tag, Inc., a Delaware Corporation
           
By:
/s/ Mick Donahoo       Mick Donahoo, CFO       For Freeze Tag, Inc.  

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
PROMISSORY NOTE
 

November 1, 2012           Tustin, California  $130,000

 
FOR VALUE RECEIVED, Freeze Tag, Inc., a Delaware Corporation ("Borrower"),
promises to pay as hereinafter provided to the order of the Holland Family
Trust, the principal sum of One Hundred Thirty Thousand Dollars ($130,000)
together with interest from the date hereof at a rate described below, and the
loan origination fee, per the terms of the original “Loan Agreement” and also in
accordance with the following provisions:


1. Interest on the principal outstanding hereunder shall accrue from the date
hereof at the rate of ten percent (10%) commencing on the date of any advance
under the Loan Agreement. Interest payments not made when due shall bear
interest at the above-described rate.


2. This Promissory Note ("Note") is the promissory note referred to in the Loan
Agreement and is subject to the terms and conditions of the Loan Agreement.


3. The maximum amount of principal outstanding under this promissory note shall
not exceed the following amounts on the following dates or any dates thereafter:
 

Amount   Date       $130,000   May 1, 2013

 
4. All principal, interest and loan origination payments outstanding under this
Note shall be paid by Borrower to Lender on or before May 1, 2013.  In the event
that the principal and interest outstanding under this Note are not paid by May
1, 2013, the Borrower will incur a $50 per day penalty, until all principal,
interest, loan origination fees and penalties are paid.


5. In the event of commencement of suit to enforce payment of this Note,
Borrower agrees to pay such attorney's fees and costs of collection as the court
may adjudge reasonable.


 
4

--------------------------------------------------------------------------------

 
 
6. No delay or omission on the part of the holder hereof in exercising any right
hereunder shall operate as waiver of such right of any other right under this
Note. A waiver on any one occasion shall not be construed as a bar to or waiver
of any such right and/or remedy on any future occasion.


7. This note may be prepaid at any time in whole or in part without penalty.


As used herein, the word "holder" shall mean the payee or other endorsee of this
Note, who is in possession of it.
 
 

 
BORROWER:
    Freeze Tag, Inc., a Delaware Corporation          
 
By:
/s/ Mick Donahoo       Mick Donahoo, CFO       For Freeze Tag, Inc.  

 
 
5

--------------------------------------------------------------------------------